LAMPRON, C.J.,
dissenting:
It must be borne in mind from the outset that this is not the ordinary small claims case. The sole issue to be determined is the meaning and legality of Tariff Filing Rule No. 29 of the commission. It reads as follows in pertinent part:
Effective Date of Tariff Change.
a. Metered Service
Unless otherwise expressly provided, newly established rates shall be first used in the rendering of all bills based on successive meter readings, the latter of which is taken on or after the effective date. (Emphasis added.)
*332It cannot be contested that the legislature granted to the public utilities commission the power to promulgate rules and regulations pertaining to rates to be paid for utility services and the method in which they will be placed in effect. RSA ch. 378; see State v. New England Tel. & Tel. Co., 103 N.H. 394, 397, 173 A.2d 728, 730 (1961). It is also generally conceded that the interpretation which an agency places on its rules is entitled to deference and in some cases can be controlling. Dept, of Rev. Administration v. Public Emp. Lab. Rel. Bd., 117 N.H. 976, 977, 380 A.2d 1085, 1086 (1977). This is due to the expert knowledge which a commission possesses about the operations of the utility which it regulates.
It would be a rare occasion, indeed, when the legislature would want a district court’s interpretation of a commission rule to supersede the meaning given to it by that agency. As a matter of fact, the legislature has provided by RSA ch. 378 that the power to make the rules and regulations in regard to utility rates was to rest in the commission, subject to exclusive review by this court of the commission’s determination as to how the rates are to be placed in effect. (Emphasis added.) Nashua v. Public Utilities Commission, 101 N.H. 503, 507, 148 A.2d 277, 280 (1959); RSA 541:22.
The plaintiff’s meter was read in accordance with Tariff Filing Rule No. 29 of the commission and the amount of plaintiff’s charges arrived at is to be considered correct in the absence of a proper challenge of the legality of the rule. The resolution of such a challenge is in the exclusive jurisdiction of this court. RSA 541:22.
I would enter a judgment for the defendant.
BOIS, J., concurs in the dissent.